                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SHONDOLYN ROCHELLE BLEVINS,                         Case No.: 5:18-cv-03429-BLF
                                                           Plaintiffs,
                                   5
                                                                                             CERTIFICATE OF SERVICE
                                                   v.
                                   6

                                   7     CHARLESTON C. IWUAGWU, et al.,
                                                           Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11       (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                    California; and
                                  12
Northern District of California
 United States District Court




                                  13       (2)      On 3/26/2019, I SERVED a true and correct copy(ies) of the ORDER OF
                                                    DISMISSAL WITH LEAVE TO AMEND filed on 3/25/2019, by placing said
                                  14                copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                                    depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                  15                interoffice delivery receptacle located in the Clerk’s office.
                                  16

                                  17    Shondolyn Rochelle Blevins ID: 15329-035
                                        Federal Medical Center-Carswell
                                  18    P.O. Office Box 27137
                                        Fort Worth, TX 76127
                                  19

                                  20   Dated: 3/26/2019

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23
                                                                                          By:________________________
                                  24
                                                                                          Tiffany Salinas-Harwell, Deputy Clerk to
                                  25                                                      the Honorable Beth Labson Freeman

                                  26
                                  27

                                  28
                                       Service_Certificate _CRD
                                       rev. August 2018
